In re: State Mineral Board of the State of Louisiana and Sun Oil Company applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of St. Mary. 167 So.2d 509.
Writ refused. On the facts found by the Court of Appeal, we find no error of law in its judgment except that the order to require the Mineral Board to assert the title of the State goes beyond the needs of the case. However, since the Mineral Board cannot bind the State’s right to assert its title and cannot assert whatever right the State may have without the State’s consent, as the Court of Appeal has recognized, the Mineral Board will sustain no injury other than the cancellation of its mineral lease in the event it fails to comply with the order of the Court of Appeal.
HAWTHORNE, J.,
thinks the writ should be granted on the merits. I cannot agree, moreover, with the decree of this court in refusing the writ. The court has entered an order which in effect amends and changes the decree of the Court of Appeal without giving the parties affected thereby a hearing. Furthermore, the plaintiff itself has not sought a cancellation of the lease in this possessory action.
SANDERS, J., is of the opinion that a writ should be granted.